 PLUMBERS AND STEAMFITTERS. LOCAL 389Plumbers and Steamfitters Local 398, United Associ-ation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of theUnited States and Canada (Orcon Inc. and CalOrcon East Inc.) and Todd Anderson. Case 21-CB-7418March 2, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 17, 1981, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Plumbers andSteamfitters Local 398, United Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,its officers, agents, and representatives, shall takethe action set forth in said recommended Order.2I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thiscase was heard in Los Angeles, California, on June 2,1981.' The complaint, issued September 29, is based on acharge filed September 22 by Todd Anderson, an indi-vidual. The complaint alleges that Plumbers and Steam-' All dales hereinafter are within 1980, unless stated to be otherwise260 NLRB No. 85fitters Local 398, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada (herein called Respond-ent or the Union), violated Section 8(b)(1)(A) and (2) ofthe National Labor Relations Act, as amended.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record, and from my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACT1. JURISDICTIONAt all times material herein Orcon Inc. (herein calledOrcon), a California corporation, has been engaged inthe business of plumbing contracting, with its principalplace of business located at 2070 South Yale, Santa Ana,California. In the course and conduct of its business op-erations during the past 12 months, Orcon purchased andreceived goods and materials valued in excess of $50,000from suppliers located within the State of California,each supplier of which, during the same period of time,purchased said goods and materials directly from suppli-ers located outside the State of California.At all times material herein Cal Orcon East Inc.2(herein called Orcon East), a California corporation, hasbeen engaged in the business of plumbing contracting,with its principal place of business located in RanchoMirage, California. In the course and conduct of its busi-ness operations during the past 12 months, Orcon Eastpurchased and received goods and materials valued inexcess of $50,000 from suppliers located within the Stateof California, each of which suppliers purchased saidgoods and materials directly from supliers located withinthe State of California, each of which suppliers pur-chased said goods and materials directly from supplierslocated outside the State of California.I find that, at all times material herein, Orcon andOrcon East jointly are, and each of them is, employersengaged in commerce and in businesses affecting com-merce, within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDPlumbers and Steamfitters Local 398, United Associ-ation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.2 As noted in General Counsel's brief, and as the president of the cor-poration (Robert Burpo) testified. the legal name of the Corporation isCal Orcon East Inc605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. I HE Al.E1.i Il) UNFIAIR L.ABOR PRACTICESA. Background3From July 1, 1977, Orcon was a member of the Asso-ciation of Plumbing and Piping Industry Council, a mul-tiemployer association (herein called the Association)which negotiated with the Southern California PipeTrades District Council No. 16 of the United Association(herein called the District Council), of which the Unionwas a member. The plumbing-heating and piping indus-try of southern California agreement, to which Orconwas bound, was effective July 1, 1977, through June 30,1980. That agreement was superseded by an agreementeffective July 1, 1980, through June 30, 1983. By signa-ture on an interim agreement, executed June 30, 1980,Orcon East became bound to the 1980-83 industry agree-ment. The 1980-83 agreement was signed by representa-tives of Orcon East on October 27, 1980.Both agreements, 1977-80 and 1980-83, provide inpertinent part:17. Exclusive Hiring. Contractors shall hire quali-fied journeymen by calling the Local Union havingcraft and geographical jurisdiction in which the jobis to be performed ....31. Contractors shall be privileged to call formen by name and transfer men as provided in Para-graph 32 and 36. Such requests shall be honoredwithout regard to the individual's position on theout-of-work list ...32. The first man on each job in the Contractor'sown area in each classification shall come fromGroup I or Group 2 and may be called byname.... The second man on each job in eachclassification shall come from Group 1, and may becalled by name. The third man on each job in eachclassification shall come from the top of the GroupI list. Thereafter, all other calls by name in eachclassification shall be on a 50-50 alternating basisfrom Group I lift, with the fourth man permitted tobe a call by name ....The constitution of Respondent's International pro-vides, in section 196, that "a local on strike or lockoutshall have power to reject all travel or transfer cards."At times relevant herein, a condominium project wasunder construction by Devonshire Development Corpo-ration in West Covina, California. Orcon, the parentcompany of Orcon East, was a plumbing subcontractoron the project. Robert Burpo and his sister ownedOrcon; Robert Fuller was general manager (at times rele-vant herein); and Freda Fuller, Robert's wife, was theoffice manager. On July 1, Orcon discontinued work atthe project, and the work was assumed by Orcon East,whose president and manager was Burpo. Robert Fuller,a member of Plumbers Local 582, discontinued working3 This background summary is based on stipulations orf counsel, and oncredited testimony and evidence that is not in dispute.for Orcon June 28, and immediately began working forOrcon East as superintendent.4As part of her office duties, Freda Fuller was author-ized to, and did, fill out form letter requests addressed tothe appropriate local union, asking for the dispatch ofemployees to jobsite. She performed that chore for bothOrcon and Orcon East, and signed Burpo's name on therequests, after having been authorized by Burpo to do so.Burpo's office was in Rancho Mirage, California, and heand Freda Fuller frequently talked by telephone. Afterthe forms were filled out, Freda gave them to RobertFuller, kept a copy of each letter for Orcon's personnelfiles, and sent a copy of each to Burpo in RanchoMirage. In addition to employees requested by name,Orcon and Orcon East also obtained from appropriatelocal unions, employees who were dispatched "off thebook"; i.e., employees who had reported to the Unionand who had signed the out-of-work list.Todd Anderson, the Charging Party herein, is a jour-neyman plumber whose union membership is in Local 78(Los Angeles), but who sometimes works out of Local398 on a travel card. In June 80 Anderson was employedout of Local 398 on the Devonshire project, working forOrcon under the supervision of Gregory Fraijo, whowas a member of Local 582 (Santa Ana), and who alsowas working on a travel card. On June 30 David Liskey,business manager and dispatch administrator for Local398, visited the project and talked with Anderson,Fraijo, and one other employee. Liskey told the threeemployees that Orcon had not been paying their fringebenefits due under the contract, and that they would notbe able to work on the project until all benefits werepaid to a current status. Anderson, Fraijo, and the thirdemployee, similarly employed, left the job with the un-derstanding that they were to check with Liskey eachmorning or evening thereafter to ascertain whetherOrcon had paid, and amounts due. If they were paid theemployees could return to their jobs. Anderson calledLiskey on the telephone July 1 and 2, but Liskey saidOrcon still had not paid, and that, therefore, Andersoncould not return to the job. Anderson called Fraijo onthe evening of, July 2, and learned that Fraijo had beendispatched to the job that morning as a foreman forOrcon East. Anderson did not work thereafter, until July17.Members of the Union struck some employers on July1, after the 1977-80 contract expired, but most contrac-tors, including Orcon East, signed interim agreementsand employees of those contractors continued to work.Employers who did not sign such agreements were mem-bers of the Association; Orcon was a member of the As-sociation. During the strike, which ended July 17, ap-proximately 60 to 100 of Respondent's 1,200 memberswere out of work-the others were not on strike.B. Dispatch Request for AndersonOne of the principal areas of controversy is whetherOrcon East requested that Anderson be dispatched to theDevonshire project. A second area of controversy is the' Fuller credibly testified that he notified the Union of this change.606 PLUMBERS AND STEAMFITTERS, LOCAL 398reason Liskey did not dispatch Anderson to the Devon-shire project at the same time Fraijo was dispatched.Burpo testified that his Orcon "partnership" with hissister was dissolved, that Orcon discontinued doing busi-ness, and that Orcon East, a separate company, tookover Orcon's business on July 1. The record contains noevidence to the contrary, Burpo was not cross-examinedon this point, and Burpo's testimony relative to thematter is credited.5Freda Fuller credibly testified that she prepared letterrequests for each and every Orcon employee whoworked on the Devonshire project, and that all of themwere prepared on June 30. She said that she never beforehad filled out requests in such manner for all employeeson one job.6Freda testified that she does not know whathappened to the copies of the letter requests she put inthe personnel files.Burpo testified that, in early July, he received 40 or 50copies of letter requests for Orcon on various jobs, andthat he kept them approximately 3 months, after whichhe threw them away. He said he is not familiar with dis-patch procedures.Robert Fuller testified that on July I or 2, he visitedthe union hall and attempted to obtain a union dispatchof two employees by name request, and five employeesoff the out-of-work list, for the Devonshire project. Hesaid the name requests were for Fraijo and Anderson.7Fuller testified that he instructed Freda Fuller to preparethe two name requests. It is clear from the record, andfound, that the two name requests were among thoseprepared by Freda Fuller, on Orcon East stationery. Hesaid he talked with Liskey, and handed to Liskey acheck for past benefits through June, plus the letter re-quests for Fraijo and Anderson, which he had receivedfrom Freda Fuller.8Fuller testified that Liskey acceptedthe check and the Fraijo request, but that Liskey said"he wouldn't let me have Todd Anderson" because "hewas not a member of his local." Fuller said Liskey re-turned Anderson's request, which Fuller took back tothe office and later threw away. Fraijo, and other em-ployees, reported to work the following day, but Ander-son did not.9a Burpo testified that the reason for his providing labor on projectsformerly being done by Orcon was that Orcon East had signed the inter-im agreement with the Union, and Orcon had not signed.6 Freda Fuller's testimony during cross-examination on this subject wasambiguous, and at one point seemed to be self-contradictory. She said sheprepared a letter "for every single employee then Inote: June 30] on thepayroll of Orcon" but immediately thereafter stated that she did not"ever before fill out a letter for every employee." Upon examining hertestimony in its entirety it is clear, and it is found, that she testified thatshe parepared letter requests as instructed, for all employees on the Des-onshire project, approximately June 30, and that such preparation wasunique in her experience at Orcon. Further, it is found that all letters pre-pared by her on June 30 were on behalf of, and were on letterhead statio-nery of, Orcon East' Fraijo was requested as a foreman; his supervisory status is not indispute. Anderson's journeyman status also is not in dispute.' Robert Fuller testified that he had talked with Liskey on the tele-phone a day or so prior to going to the union hall, and that Liskey hadtold him that the past due fringe payments for the project would have tobe paid, and that Liskey must have a letter stating that Orcon East was"taking over the job."s In addition to Fraijo, the Union dispatched employees off the out-of-work register to the Devonshire project.Anderson testified that when he talked with Fraijo onthe telephone July 2 (discussed supra, under sec. iii,A.)Fraijo told him the past due benefits had been paid underOrcon East's name. Anderson then called Robert Fulleron the telephone and asked why he did not get sent backto the job, when Fraijo did. Fuller said Liskey refused todispatch Anderson. On July 3 Anderson telephonedLiskey and asked why he did not get dispatched to thejob when Fraijo did, and Liskey replied "he no longerneeded any Local 78 people to work that job, that hewould staff it and run it with Book I people out of 398."Anderson continued:I said I didn't get fired or laid off and I said, howcome I am not entitled to a job there. He said that Ishould just go contact Calvin Emory and see aboutworking my own territory and also asked me if mytravel dues were current at that time, about which Isaid, yes,On July 7 Anderson received a memorandum from theUnion, reading as follows:This is to inform you, your travel card dues arecurrent and your card has been returned to yourhome local. Any questions, please contact yourhome local.Prior to receipt of the memorandum, no one from local398 had said anything to Anderson about returning thetravel card to Anderson's home local.Liskey testified that many contractors work within thejurisdiction of several locals, and contractors regularlylike to use their own supervisors, wherever the jobs are,but customarily use journeymen dispatched from locals.Thus, most travel cards deposited with Local 398 arethose of supervisors. Pursuant to section 196 of its consti-tution,°0the Union has the right to reject, or to returnto the home local, the travel card of any union memberduring a strike or lookout. Shortly before the strike,Liskey decided for local 398 to return all travel cards ofemployees on strike, except supervisors, to their homelocals, and he so advised the district council. By tele-phone call on July 1, Everett Schell, a business managerof the District Council, affirmed that decision. More than50 travel cards then were returned to locals, of whichmore than 20 were returned to Local 78, which was An-derson's Local, and the employees were notified of thataction by letter from the Union. Only cards of employ-ees on strike were returned; those who continued towork (under an interim agreement) did not have theircards returned. Orcon East had signed an interim agree-ment, and its employees were not on strike. Orcon, forwhom Anderson worked, was on strike, and that was thereason Anderson's travel card was returned to Local 78.Fraijo worked for Orcon East, and he was a supervisor,therefore, his travel card was not returned to his local.After the strike was over, nearly all travel cards that hadbeen returned to locals were redeposited by employeeswith local 398. A day or so after Liskey talked with em-"' Resp Exh I607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees at the project site and took them off the job (dis-cussed supra), Fuller came to the union hall and present-ed to Liskey a request letter for Fraijo and a check forbenefits. There was no discussion concerning Anderson,nor did Fuller present a letter of request for the dispatchof Anderson.C. DiscussionSo far as the request for Anderson's dispatch is con-cerned, it is clear, as found supra, that Freda Fuller filledout a letter form on Orcon East stationery requesting thedispatch; that she gave the form to Robert Fuller:; ' andthat Robert Fuller was to give the form to Liskey.Burpo, Robert Fuller, and Anderson credibly testifiedthat they knew Orcon East supplied the labor for theDevonshire project after Orcon no longer provided it,and Burpo credibly explained the reason for the change.Robert Fuller credibly testified that he told Liskey aboutthe change, prior to the time Fraijo was dispatched bythe Union. There is no reasonable doubt but what OrconEast, which was not on strike and which had an interimcontract with the Union that provided for the dispatchof employees at Orcon East's request, completed theproper forms requesting such dispatch.So far as the second major area of controversy is con-cerned, Robert Fuller credibly testified that he deliveredthe Orcon East request for Anderson's dispatch toLiskey. Liskey's denial of that delivery is given no cre-dence. In addition to the fact that Liskey was not acredible witness, his denial appeared unrealistic and con-trary to the clear shape of events indicating otherwise.Liskey contended that Anderson's travel card was re-turned to his local because Anderson worked for Orcon,and Orcon's employees were on strike; he further con-tended that Fraijo was dispatched because he worked forOrcon East, which company was not on strike. Liskeysaid the cards of many other striking employees were re-turned to their locals during the same period Anderson'swas returned. 2 Liskey said his actions were in accordwith the Union's constitution, and had the approval ofthe District Council. This recitation by Liskey appearedstrained and highly unlikely. It is given no credence. An-derson credibly testified that, when he talked withLiskey, Liskey said nothing about the Union's constitu-tion, or about returning Anderson's travel card to hislocal. Anderson's testimony on this point had the supportof Robert Fuller's testimony relative to his (Fuller's)conversations with Liskey.Freda Fuller credibly testified that she prepared re-quests for all employees on the Devonshire project, onOrcon East stationery, June 30 and gave them to RobertFuller. Robert Fuller credibly testified that he gave therequests for Anderson and Fraijo to Liskey, who accept-ed Fraijo's but rejected Anderson's with the statementthat Anderson was not a member of Liskey's local. Lis-i" The fact that a copy of the form was not available for introductioninto evidence credibly was explained by Freda and Robert Fuller. Failureto produce a copy is given no weight, since it is clear that the form wascompleted as the two Fullers testified.12 No evidence of the sending of such other letters was introduced,other than Liskey's testimony Assuming, arguaendo, that they were sent,the fact would not affect any finding.key's contention at the hearing that Anderson was anOrcon employee, and thus was a striking employee, isgiven no credit. Clearly, Liskey knew, as Robert Fullercredibly stated he had told Liskey, that Orcon East wastaking the place of Orcon on the Devonshire project,and that the request for Anderson was an Orcon East re-quest, not an Orcon request. Robert Fuller previouslyhad told Liskey that he then was working for OrconEast and had so notified the Union, and further, Liskeyhimself had taken Anderson off the Devonshire project.Respondent argues "Orcon East and Orcon attempted tocircumvent the power of the Union to strike Orcon byhaving Orcon East complete the job Orcon started." YetLiskey, without hesitation or protest, dispatched Fraijoand other employees to the job after he knew that OrconEast had taken over the job from Orcon, and there is noshowing that the Union at any time prior to this contro-versy was concerned about the Orcon-Orcon East ar-rangement. 1 3Respondent argues that Anderson was not registeredon the out-of-work list at the time Robert Fuller request-ed Fraijo and Anderson, but there is no indication, evenin Liskey's testimony, that Fuller or Anderson was toldthat Anderson was denied dispatch because of that fact.Further, there is no evidence that registration on the out-of-work list is a condition precedent to dispatch. Finally,Liskey was responsible for Anderson's lack of work, andAnderson called Liskey on a daily basis to ask when hecould return to the job; Liskey was fully aware that An-derson was out of work. This argument appears to be anafterthought, without merit. Orcon East was entitled,pursuant to its contract with the Union, to request An-derson by name, as the first journeyman on the job.Anderson credibly testified that when he asked Liskeywhy he was not dispatched at the same time Fraijo was,Liskey stated "he no longer needed any Local 78 peopleto work that job, that he would staff it and run it withBook I people out of 398." That testimony is supportedby Robert Fuller's testimony concerning Liskey's reasonfor refusing to dispatch Anderson. Anderson was eligiblefor referral, and the contract between Orcon East andthe Union included an exclusive hiring arrangement.Under such circumstances, it was Respondent's burdento show, as it contended, that the refusal to dispatch An-derson was not a violation of the Act.'4Respondentfailed to meet its burden. Liskey's various explanations ofthe reasons for his denial of Anderson's dispatch are con-trary to the record, and do not rebut the testimony ofAnderson and Robert Fuller, which shows that thereason for the refusal was not related to any lawful unioneffort. Liskey's purpose clearly was to prevent Ander-13 Respondent argues that Fraijo was a supervisor, and that the Dis-trict Council's policy was to accept travel cards of supervisory personneland to reject others during a strike. However, as discussed above. the re-quests for Fraijo and Anderson were from Orcon East, which was notinvolved in a strike. Liskey said nothing to Fuller or to Anderson aboutrefusing to dispatch Anderson because he worked for a company thatwas being struck. So far as the record shows, there was no labor disputebetween Orcon East and the Union.14 International Brotherhood of Electrical Workers, Local 592 (UnitedEngineers d Construction Co.), 223 NLRB 899 (1976); International Associ-ation of Heat d Frost Insulators & Asbestos Workers. AFL-CIO. Local 22(Rosendahl. Inc.), 212 NLRB 913 (1974).608 PLUMBERS AND STEAMFITTERS, LOCAL 398son's employment by Orcon East, and his actions werediscriminatory, in violation of the Act. iS As stated bythe Circuit Court of Appeals for the Ninth Circuit:On a number of previous occasions, we have heldthat it is an unfair labor practice in violation of[Section] 8(b)(l)(A) and 8(b)(2) for a bargainingrepresentative to act in an unreasonable, arbitrary,or invidious manner in regard to an employee's em-ployment status. Kling v. N.L.R.B., 503 F.2d 1044,1046 (9th Cir. 1975). See, e.g., N.L.R.B. v. Bricklay-ers Local No. 7, 563 F.2d 977 (9th Cir. 1977). Bywielding its power arbitrarily, the Union givesnotice that its favor must be curried, thereby en-couraging membership and unquestioned adherenceto its policies. Laborers and Hod Carriers Local No.341 v. N.L.R.B., 564 F.2d 834, 839-840 (9th Cir.1977). No specific intent to discriminate on the basisof union membership need be shown; if the foresee-able result of discrimination is the encouragement ofunion membership, it must be supported by a legiti-mate purpose. Id.'6Respondent argues that the Union "chose to adhere tothe provisions of the Constitution by limiting the dis-patching of travelers to supervisory personnel," but asdiscussed above, the Union's constitution does not applyhere, since Orcon East was not being struck, and in anyevent, other employees were being dispatched from theout-of-work list, to Orcon East at the same time Ander-son was requested.IV. THE EFFECT OF THE UNFAIR lABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYIn order to effectuate the policies of the Act, I recom-mend that Respondent be ordered to cease and desistfrom the unfair labor practices found herein, and fromany like or related unfair labor practices, and to take cer-tain affirmative action described below.CONCLUSIONS OF LAWI. Orcon and Orcon East are, and each of them is, andat all times material herein have been, employers en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.'5 International Union of Operating Engineers. Local 18, AFL-CIO(Ohio Contractors Assn.). 204 NLRB 681 (1973)., enforcement denied andremanded 496 F.2d 1308 (6th Cir. 1974); 220 NLRB 147 (1975), enforce-ment denied 555 F.2d 552 (6th Cir 1977) See also United Brotherhood ofCarpenters and Joiners of America, Local No 1914, AFL-CIO (14' & HConveyors Systems. Inc.). 250 NLRB 1426 (1980)6 VLR.B, v. International 4ssociation of Bridge. Structural and Orna-mental Iron Workers. Local 433 [Associated General Contractors of Califor-nia. Inc , 60) F 2d 770 (9th Ctr t1979), enlg 228 NLRB 1420(1977)2. Plumbers and Steamfitters Local 398, United Asso-ciation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.3. At all times material herein, Respondent and OrconEast have been parties to a collective-bargaining agree-ment under which Respondent has operated an exclusivehiring hall.4. Respondent violated Section 8(b)(2) and (I)(A) ofthe Act by (a) operating its exclusive hiring hall in disre-gard of the provisions of the collective-bargaining agree-ment effective from July 1, 1980, to June 30, 1983, and,(b) refusing to dispatch Todd Anderson, who is entitledto dispatch pursuant to hiring hall procedures set forth insaid collective-bargaining agreement.Upon the basis of the foregoing findings of fact, con-clusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 1 7The Respondent, Plumbers and Steamfitters Local 398,United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, its officers, agents, and representa-tives, shall:I. Cease and desist from:(a) Operating its exclusive hiring hall in disregard ofthe provisions of the collective-bargaining agreement ef-fective from July 1, 1980, to June 30, 1983, or any suc-cessor agreement.(b) Refusing to dispatch Todd Anderson, or any otherindividual, who is entitled to dispatch pursuant to hiringhall procedures set forth in a collective-bargaining agree-ment.(c) In any like or related manner restraining or coerc-ing employees or applicants for employment in the exer-cise of the rights guaranteed to them in Section 7 of theAct.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Operate its exclusive hiring hall in a nondiscrimina-tory manner and in accordance with the provisions ofthe collective-bargaining agreement effective from July1, 1980, to June 30, 1983, or any successor agreement.(b) Make whole Todd Anderson for any loss of earn-ings and benefits which he may have suffered as a resultof Respondent's unlawful conduct, to be computed in ac-cordance with F W. Woolworth Company, 90 NLRB 289(1950), with interest as prescribed in Florida Steel Corpo-ration, 231 NLRB 651 (1977), and Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962).7 In the event no exceplions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deemed waived for all purposes609 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Notify Cal Orcon East, Inc., in writing, that it hasno objection to it requesting Todd Anderson for employ-ment.(d) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to compute the amount of backpay dueunder the terms of this Order.(e) Post at its place of business copies of the attachednotice marked "Appendix."'8Copies of said notice, onforms provided by the Regional Director for Region 21,after being duly signed by its authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(f) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.ts In the event that this Order is enfolrced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National L abor Relations Board" shall read "Posted Pursu-ant to a Judglment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE Wit l NOT operate our exclusive hiring hallin disregard of the provisions of the collective-bar-gaining agreement effective from July 1, 1980, toJune 30, 1983, or any successor agreement.WE WIL L NOT refuse to dispatch Todd Anderson,or any other person, to his or her rightful employ-ment.WE WILL NOT in any like or related manner re-strain or coerce employees in exercise of rightsguaranteed them in Section 7 of the Act.WE WILL notify Cal Orcon East, Inc., in writing,that we have no objection to the employment ofTodd Anderson.WE WILL make whole Todd Anderson for anyloss of pay or benefits he may have suffered byreason of the discrimination against him, plus inter-est.PLtUMBERS AND STEAMFITTERS LOCAL 398,UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING ANDPIPE FITTING INDUSTRY OF THE UNITEDSTAIES AND CANADA610